DISMISS; and Opinion Filed February 17, 2017.




                                         S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00055-CR
                                      No. 05-17-00056-CR

                            TIMMIE LEE JENNINGS, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 265th Judicial District Court
                                  Dallas County, Texas
                    Trial Court Cause Nos. F15-76430-R & F15-76431-R

                             MEMORANDUM OPINION
                           Before Justices Bridges, Myers, and Brown
                                   Opinion by Justice Brown

       Timme Lee Jennings pleaded guilty to two counts of aggravated sexual assault of a child
younger than fourteen years of age. Pursuant to plea agreements, the trial court sentenced
appellant to twenty years’ imprisonment in each case. Appellant waived his right to appeal as
part of the agreements. See Blanco v. State, 18 S.W.3d 218, 219–20 (Tex. Crim. App. 2000).
The trial court certified both that appellant has no right to appeal the plea bargains and that he
waived his right to appeal. See TEX. R. APP. P. 25.2(a), (d); Dears v. State, 154 S.W.3d 610
(Tex. Crim. App. 2005).
       By letter dated January 25, 2017, we questioned our jurisdiction in light of the above
facts. Appellant conceded he waived his right to appeal, and the State agreed.
       Accordingly, we dismiss the appeals for want of jurisdiction.




                                                    /Ada Brown/
                                                    ADA BROWN
                                                    JUSTICE



Do Not Publish
TEX. R. APP. P. 47.2

170055F.U05




                                              –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

TIMMIE LEE JENNINGS, Appellant                      On Appeal from the 265th Judicial District
                                                    Court, Dallas County, Texas
No. 05-17-00055-CR        V.                        Trial Court Cause No. F15-76430-R.
                                                    Opinion delivered by Justice Brown, Justices
THE STATE OF TEXAS, Appellee                        Bridges and Myers participating.

       Based on the Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered this 17th day of February, 2017.




                                             –3–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

TIMMIE LEE JENNINGS, Appellant                      On Appeal from the 265th Judicial District
                                                    Court, Dallas County, Texas
No. 05-17-00056-CR        V.                        Trial Court Cause No. F15-76431-R.
                                                    Opinion delivered by Justice Brown, Justices
THE STATE OF TEXAS, Appellee                        Bridges and Myers participating.

       Based on the Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered this 17th day of February, 2017.




                                             –4–